MEMORANDUM**
Martin Mendoza-Plascencia appeals the 37-month sentence imposed following his guilty-plea conviction for unlawful reentry after deportation, in violation of 8 U.S.C. § 1326(a) and (b)(2). We dismiss this appeal.
Mendoza-Plascencia challenges the district court’s decision denying his requests for a downward departure based on his claims that his criminal history was overrepresented, and that his alleged minimal role in his prior drug trafficking conviction took his case outside the “heartland.”
Because the district court specifically declined to exercise its discretion to depart on both issues, we lack jurisdiction to address Mendoza-Plascencia’s contentions. See United States v. Ruiz, 536 U.S. 622, 627-28, 122 S.Ct. 2450, 153 L.Ed.2d 586 (2002); United States v. Garcia-Garcia, 927 F.2d 489, 490 (9th Cir.1991) (per curiam).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.